internal_revenue_service number release date index number -------------------- ------------------------------------ ------------------------- -------------------------------- ------------------------ --------- ty ------- ty ------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc intl b04 plr-108241-08 date date -------------------------- --------------------------------------------- fp ds us corp1 -------------------------------------------------------- year1 country1 amount1 amount2 ------- ---------------- ------------------- -------------- dear ------------------ this replies to a letter dated date in which fp ds and us corp1 request extensions of time under sec_301_9100-3 to satisfy the statement notice and withholding requirements of sec_1_897-2 sec_1_897-2 and sec_1_1445-2 the information submitted for consideration is substantially as set forth below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the factual information representations and other data may be required as a part of the audit process facts fp a publicly listed country1 corporation owned ds and us corp1 both ds and us corp1 are domestic corporations ds was the parent of an affiliated_group which filed consolidated_returns fp had purchased the shares of us corp in year1 from an unrelated party for cash plr-108241-08 in order that us corp1 would be part of the ds affiliated_group fp contributed the shares of us corp1 to ds in exchange for one share of ds and notes issued by ds in addition on the same day ds distributed cash to fp in the amount of amount1 ds had current_earnings_and_profits for the tax_year ending december year1 the year of the sale in the amount of amount2 ds did not have any accumulated_earnings_and_profits for the tax_year ending december year1 us corp1 had no current or accumulated_earnings_and_profits for the tax_year ending december year1 for federal_income_tax purposes fp ds and us corp1 claim that the ds acquisition of the stock of us corp1 is an exchange governed by sec_351 to the extent no consideration other than the share of ds stock was given for the stock of us corp1 to the extent fp received notes issued by ds as consideration for the stock of us corp1 fp ds and us corp1 assert that the transaction is governed by sec_304 under sec_304 the amount of the notes may be treated in part as a dividend to fp and in part as a return_of_capital and capital_gain for federal_income_tax purposes fp and ds claim that the cash distributed to fp by ds is a return_of_capital to the extent it exceeded distributions if any of ds’s current_earnings_and_profits and to the extent of fp’s basis in ds sec_301 although fp claims that neither ds nor us corp1 was a us real_property holding corporation us rphc any time during the five year period ending with the date of the transactions fp did not request statements pursuant to g from us corp1 and ds that us corp1 and ds were not us rphcs accordingly neither us corp1 nor ds provided statements to fp that they were not us rphcs and that withholding was not required fp ds and us corp1 now seek relief under the provisions of sec_301_9100-1 and -3 for fp to request the applicable statements from us corp1 and ds and for us corp1 and ds to file the applicable notices late as required by sec_1_897-2 discussion sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the standards set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides standards for extensions of time for making regulatory elections sec_301_9100-3 provides that requests for relief subject_to this plr-108241-08 section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the statement and notice fall within the definition of a regulatory election therefore the commissioner has discretionary authority under sec_301_9100-1 to grant fp ds and us corp1 extensions of time provided that fp ds and us corp1 satisfy the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that fp us corp1 and ds satisfy sec_301_9100-3 accordingly pursuant to sec_301 and sec_301_9100-3 fp us corp1 and ds are granted an extension of time until days from the date of this ruling letter to satisfy the statement notice and withholding requirements of sec_1_897-2 sec_1_897-2 and sec_1_1445-2 with respect to the distribution that occurred in year1 the granting of an extension of time is not a determination that fp ds and us corp1 are otherwise eligible to comply with the statement and notice requirements sec_301_9100-1 a copy of this ruling letter should be attached with the statement and the notice mailed to the irs this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely david b bailey assistant to the branch chief international branch
